                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

______________________________
                              :
BENJAMIN PARKER,              :
                              :
          Plaintiff,          :       Civ. No. 18-8674(NLH)(JS)
                              :
     v.                       :       OPINION
                              :
UNITED STATES OF AMERICA,     :
FEDERAL BUREAU OF PRISONS,    :
WARDEN JORDAN HOLLINGSWORTH, :
CORRECTION OFFICER RODGERS,   :
LIEUTENANT ANDERSON, OFFICER :
VIGERALLO, et al.,            :
                              :
          Defendants.         :
______________________________:

APPEARANCES:
Patrick J. Whalen, Esq.
Attorney at Law, LLC
109 S. Warren Street
Trenton, NJ 08608
     and
Philip J. Cohen, Esq.
Kamensky Cohen Riechelson
194 South Broad Street
Trenton, NJ 08608
     Counsel for Plaintiff

Kristin Lynn Vassallo, Esq.
Office of the U.S. Attorney
970 Broad Street
Newark, NJ 07102
     Counsel for Defendants



HILLMAN, District Judge

     Plaintiff Benjamin Parker, through counsel, filed a

Complaint pursuant to the Federal Tort Claims Act, 28 U.S.C. §§

                                  1
2671-2680, et seq., against Defendants the United States of

America, the Federal Bureau of Prisons (“BOP”), the former

warden of the Federal Correctional Institution at Fort Dix in

Fort Dix, New Jersey, Jordan Hollingsworth, Officer LaTasha

Rogers, Lieutenant Joseph Anderson, Officer Brian Virgillo, and

John or Jane Does Nos. 1-20 and XYZ Corporations Nos. 1-10, for

injuries he sustained as a result of an assault by another

inmate or inmates while incarcerated at FCI Fort Dix.    ECF No.

1.

     Presently before the Court is Defendants’ Motion to Dismiss

for lack of jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1), which is ripe for adjudication.   ECF Nos. 12

(motion), 19 (opposition brief), 23 (reply).   For the reasons

that follow, the Court will grant the Motion in part.

I.   BACKGROUND

     A.   Allegations Contained in the Complaint

     Plaintiff Benjamin Parker brings this civil action under

the Federal Tort Claims Act (“FTCA”), alleging that he was

assaulted by an unknown inmate or inmates while he was

incarcerated at the Federal Correctional Institution in Fort

Dix, New Jersey, and that this attack occurred as a result of

the negligence on the part of the BOP and its employees.

Plaintiff generally alleges that the defendants were negligent

in creating the conditions that led to his assault because (1)

                                2
certain actions by defendants may have resulted in the

perception that Plaintiff was cooperating with prison officials

in an investigation akin to being a “snitch,” (2) they created

dangerous conditions by leaving loose cinder blocks and other

debris in the second floor bathroom of Plaintiff’s housing unit,

and (3) staffing was insufficient to prevent the attack on

Plaintiff.   See ECF No. 1.   Plaintiff names as Defendants Jordan

Hollingsworth (the former warden of FCI Fort Dix), Officer

LaTasha Rogers, Lieutenant Joseph Anderson, Officer Brian

Virgillo, the BOP, and the United States of America.   See id. at

1, 11.

     At the time of the incident, Plaintiff was incarcerated at

FCI Fort Dix and housed, in the East Compound in Unit 5741 (the

“Unit”), which housed approximately 300 inmates.   Id., ¶¶ 18-19.

Generally, Defendants assigned only one corrections officer to

be on duty and that officer was responsible for monitoring and

supervising Unit 5741.   The corrections officer’s office was

located on the first floor of the Unit.   Id., ¶ 20.

     Plaintiff was housed on the second floor of the Unit, in a

12-person room with a door that did not lock.   Id., ¶ 21.   There

was a large bathroom on that second floor (the “Bathroom”) that

was left in a constant state of disrepair.   Id., ¶ 22.   On a

near weekly basis, Defendants’ or their employees routinely

removed cinder blocks from the Bathroom walls and shower stalls

                                  3
in search of contraband.   Id., ¶ 23.    In the process, they would

leave behind an accessible pile of cinder blocks and other

construction debris, which were left unattended and accessible

to all inmates for days at a time.     Id., ¶¶ 24-25.   Plaintiff

alleges that these cinder blocks and debris created an obvious,

known, and plainly visible risk and danger to the inmates housed

at in the Unit.   Id., ¶ 26.   By creating this debris pile,

Defendants provided some of the violent and dangerous inmates at

the Fort Dix with weapons to use against other inmates against

whom they had disagreements or confrontations, such as

Plaintiff.   Id., ¶ 27.

      On September 6, 2015, at approximately 10:00 a.m.,

Plaintiff’s name was called over the public address system,

instructing him to report to Defendant Special Investigative

Services (“SIS”) Lieutenant Anderson’s office.     Id., ¶ 31.

Defendant Anderson brought Plaintiff into the SIS Office to be

interviewed regarding an investigation into an alleged extensive

gambling ring involving several inmates at FCI Fort Dix.      Id., ¶

32.   Plaintiff explained that he was not involved in that

gambling operation.   Id., ¶ 33.   Plaintiff knew next to nothing

about it and had no information to provide to the investigation.

Id., ¶ 36.

      Another inmate, who had been threatened with violence by

the inmates who were operating the illegal gambling ring and had

                                   4
a significant gambling debt, had reported the matter to the

Defendants or their employees.    Id., ¶ 37.     During that inmate’s

report, Plaintiff alleges that he falsely identified Plaintiff

as being the “enforcer” for the gambling ring.        Id., ¶ 38.

According to Plaintiff, this false tip or fabrication was the

reason Defendants wanted to interview Plaintiff.        Id., ¶ 39.

      Plaintiff alleges that Defendants knew or should have known

that the inmates running that illegal gambling ring were

dangerous and had already threatened physical harm to other

inmates, including the inmate making the false report.        Id., ¶

41.   Plaintiff describes Defendants’ actions as putting a

“target” on his back and inviting an unjustified and unwarranted

retaliatory attack on Plaintiff.

      Ten days later, on Wednesday, September 16, 2015, Defendant

SIS Agent Officer Virgillo escorted Plaintiff from Unit 5741 to

the SIS Office.   Id., ¶ 45.   Plaintiff was questioned about the

gambling operation again and Plaintiff explained that he had no

involvement.   Id., ¶ 46.

      Two days later, on September 18, 2015, Plaintiff was

attacked by one or more inmates.       Id., ¶ 48.   Plaintiff was

struck multiple times in the head with a blunt object, which

Plaintiff alleges was a cinder block or some other piece of

construction debris that Defendants’ staff had left in the

Bathroom.   Id., ¶ 49.   According to the Complaint, the assault

                                   5
occurred between 6:00 a.m. and 6:15 a.m. when Officer LaTasha

Rogers was on duty in the Unit.     Id., ¶¶ 50, 53-54.   Plaintiff

sustained significant, permanent injuries including brain

damage, a posttraumatic epileptic episode, severely broken

facial bones, permanent loss of vision, smell, and taste, and

permanent bodily pain and discomfort.     Id., ¶ 52.

     Plaintiff alleges that he was housed in FCI Fort Dix’s

Special Housing Unit when he returned from the hospital and has

not been able to obtain records relating to the investigation

into the gambling ring or the attack against him, impairing his

ability to “get access to the entire truth of the events” that

are alleged in the Complaint.     Id., ¶¶ 56, 58-60.   In the

Complaint, Plaintiff only asserts an FTCA claim against the

Defendants (Count 1).

     B.      Defendants’ Supplemental Facts Regarding Jurisdiction

     FCI Fort Dix is a federal prison with the primary mission

of housing low security sentenced federal inmates.       See ECF No.

12-5.     The facility, a former military barracks not constructed

as a typical BOP prison, consists of two separate compounds, the

East Compound and the West Compound.     Id.   Each compound

contains numerous buildings, including six or seven dormitory-

style buildings where inmates are quartered, buildings for

inmate recreation and education, food-service buildings, Federal



                                   6
Prison Industries buildings, and administrative buildings,

including a Lieutenant’s complex.      Id.

      The buildings used as inmate housing units at FCI Fort Dix

are three stories high and contain multi-purpose rooms,

television rooms, exercise areas, staff offices, and inmate

dormitory rooms.    Id.   The dormitory rooms are typically twelve-

man rooms with some two-man rooms as well.      Id.   The dormitory

rooms do not have locks on the doors, and each floor has open

doors allowing free movement between the floors.       Id.

      The housing units also have large bathrooms on each floor,

staff offices, and television rooms.      See ECF No. 12-4.   The

walls are made of cinderblock.    Id.    As a general rule, inmates

are permitted to move freely about the housing unit; however,

they are to remain in their rooms at nighttime usually after

11:00 p.m. and during inmate counts.      See ECF No. 12-5.   There

are approximately 350 inmates assigned to each housing unit.

Id.

      Each housing unit is staffed with a “Unit Team,” comprised

of a unit manager, a case manager, and a correctional counselor.

See id.   These positions are typically day-watch assignments

(from 7:30 a.m. to 4:00 p.m.).    See id.    In addition, one

correctional officer is assigned to each housing unit during all

shifts.   See id.   During off-shifts, meaning not during the day



                                   7
shift, the unit officer is solely responsible for monitoring all

three floors and all 350 inmates of the housing unit.     See id.

      During a routine work week, inmates typically leave their

assigned housing units for a work assignment.   See id.    If an

inmate has no work assignment or has the day off, he can spend

the day in recreation, the library, education classes, hobby

craft, etc.   See id.   An inmate can move to the different areas

of the compound during designated “moves,” which give an inmate

a specific timeframe to walk from one location to the next.     See

id.   During a move, the unit officer opens the housing unit door

and typically stands inside or outside of the doorway in order

to monitor inmate movement.   See id.   After the move, an inmate

must remain in his chosen location until the next ten-minute

move is called.   See id.

      There is no federal statute, regulation, or policy that

requires the BOP to take a particular course of action to ensure

an inmate’s safety from attacks by another inmate.   See id.

Furthermore, there has never been any BOP regulation or policy

in effect that dictated the number of correctional officers a

warden of a BOP facility was required to assign to monitor or

supervise a particular security post within the institution.

See id.

      There likewise is no policy or regulation that mandates the

placement of the assigned correctional officers within a BOP

                                  8
facility or housing unit.    See id.   Rather, the authority to

determine the number and placement of correctional officers

within a BOP facility is a matter that is left to the discretion

of each BOP warden.   See id.   Among the factors that each warden

considers are the safety of inmates, the safety of BOP staff,

how to effectively deploy limited staff resources, and prison

security generally.   See id.

      The SIS Department at Fort Dix consists of SIS lieutenants

and technicians, who conduct investigations of inmates

committing violations of BOP rules or criminal law, gather

intelligence, maintain a urinalysis program, and serve as the

law enforcement liaison with local law enforcement departments.

See ECF No. 12-4.

      Inmates at FCI Fort Dix frequently use common areas such as

bathrooms and television rooms to conceal contraband in such a

way as to make identifying the possessor nearly impossible.       See

id.   Inmates frequently conceal homemade intoxicants behind

walls in the restrooms by removing cinderblocks, placing the

homemade intoxicants inside of the walls, and replacing the

cinderblocks.   See id.   They also remove urinals in a similar

fashion in order to hide contraband.     See id.

      The BOP requires searches of inmates, their housing units,

and work areas in order to locate contraband and deter its

introduction, in accordance with 28 C.F.R. § 552.14 and Program

                                  9
Statement 5521.06.   See id.   The only guidance provided as to

housing unit searches is to “[l]eave the housing or work area as

nearly as practicable in its original order.” 28 C.F.R. §

552.14(b).   The Correctional Services Manual instructs staff

members to look for contraband in areas such as hidden

compartments and hollow legs.    See ECF No. 12-4.      Housing Unit

staff members must search these areas in order to find

contraband and to deter future behavior.      See id.

      Many times, if staff members receive a tip or if there is

evidence of disruption of walls or other infrastructure, the

searches involve having to further disturb that area in order to

retrieve the contraband.    See id.    While staff members attempt

to immediately restore the area back to its prior condition,

there are times when additional maintenance is necessary.        See

id.   There is no policy, regulation or statute that specifically

instructs how staff members search for and retrieve contraband.

See id.   Nor is there any policy, regulation, or statute that

directs staff members how to keep cinderblock or other building

materials away from inmates.    See id.

      With respect to SIS investigations, the SIS Manual dictates

timelines for investigations and what documents are required to

be part of the case file.    See id.    It also dictates that all

victims and witnesses must be interviewed.      See id.    There is no



                                 10
guidance regarding how or where interviews are to be conducted.

See id.

     At Fort Dix, if an inmate in the general population needs

to be interviewed as a suspect, victim, or witness, a lieutenant

typically contacts the housing unit officer to instruct the

inmate to report to the Lieutenant’s Office.        See id.   If the

inmate cannot be immediately located, he is called over the

institution intercom and instructed to report to the

Lieutenant’s Office.    See id.    Defendants state that this is the

safest way to conduct an interview as it draws less attention to

the inmate than if the SIS Agent or Lieutenant reported to the

housing unit and retrieved the inmate.        See id.   Inmates are

called to the Lieutenant’s Office for many other reasons,

including random urinalysis, serving of incident reports, and

general counseling of inmates.     See id.     An intercom

announcement does not reveal that an inmate is a participant in

an SIS investigation.    See id.

     There are no rules, regulations, or statutes that require

the investigation or interviewing of inmates to be conducted in

any particular type of manner.     See id.     FCI Fort Dix has chosen

a procedure which works best to suit inmate safety given the

layout of the facility.    See id.      The SIS building is located

outside of the secure perimeter at FCI Fort Dix.         See id.

Accordingly, SIS staff use the Lieutenant’s complex (which is

                                   11
inside of the secure perimeter) when contact with an inmate is

necessary.    See id.

II.   STANDARD OF REVIEW

      A motion to dismiss under Federal Rule of Civil Procedure

12(b)(1) challenges the power of a federal court to hear a claim

or a case.    See Petruska v. Gannon Univ., 462 F.3d 294, 302 (3d

Cir. 2006).    When presented with a Rule 12(b)(1) motion, the

plaintiff “will have the burden of proof that jurisdiction does

in fact exist.” Id. at 302 n.3.

      There are two types of Rule 12(b)(1) motions.      A “facial”

attack assumes that the allegations of the complaint are true

but contends that the pleadings fail to present an action within

the court’s jurisdiction.      See Mortensen v. First Fed. Sav. &

Loan Ass'n, 549 F.2d 884, 891 (3d Cir. 1977).       A “factual”

attack, however, asserts that, while the pleadings themselves

may facially establish jurisdiction, one or more of the factual

allegations is untrue, causing the case to fall outside the

court’s jurisdiction.      Id. at 891.   In such a case, “no

presumptive truthfulness attaches to plaintiff’s allegations”

and the court must evaluate the merits of the disputed

allegations because “the trial court’s . . . very power to hear

the case” is at issue.      Id.




                                   12
     With a factual attack, such as that presented here by

Defendants, 1 the Court is free to consider evidence outside the

pleadings and weigh that evidence.    See Petruska, 462 F.3d at

302 n.3; Gould Elecs., Inc. v. United States, 220 F.3d 169, 176

(3d Cir. 2000).   “[T]he existence of disputed material facts

will not preclude the trial court from evaluating for itself the

merits of jurisdictional claims.”    Petruska, 462 F.3d at 302 n.3

(quoting Mortenson, 549 F.2d at 891).

III. DISCUSSION

     A.   Dismissal of Individual and BOP Defendants

     The Individual Defendants and the BOP have moved to be

dismissed as defendants because the actions at issue in the

Complaint were taken in the course of their federal employment,

and under the FTCA, the United States it the only proper

defendant in such a circumstance.    Plaintiff appears not to

oppose this defense in its opposition to the Motion.    See ECF

No. 19.




1 Defendants note in their opening brief that their motion to
dismiss is a factual attack on the alleged jurisdiction. See
ECF No. 12-8 at 6 n.3. Plaintiff’s argument that documents
outside the pleadings are improper is thus inapposite to the
procedural posture presented by this Motion. Further,
Plaintiff’s request for discovery regarding certain BOP policies
and manuals appears to have been satisfied by Plaintiff’s
production of those materials, see ECF No. 24. Plaintiff has
not renewed his request for discovery since the provision of
these documents.
                                13
     “[T]he United States, as sovereign, is immune from suit

save as it consents to be sued . . , and the terms of its

consent to be sued in any court define that court’s jurisdiction

to entertain the suit.”   United States v. Mitchell, 445 U.S.

535, 538 (1980) (quoting United States v. Sherwood, 312 U.S.

584, 586 (1941)).   The Federal Tort Claims Act, which provides

the exclusive remedy for tort claims against the United States,

is a limited waiver of sovereign immunity.   See Santos v. United

States, 559 F.3d 189, 193 (3d Cir. 2009).

     Pursuant to that statute, the United States shall be

liable, to the same extent as a private party, “for injury or

loss of property, or personal injury or death caused by the

negligent or wrongful act or omission of any employee of the

Government while acting within the scope of his office or

employment.”   28 U.S.C. §§ 1346(b), 2679(b)(1).   The only

appropriate defendant in an FTCA action, however, is the United

States.   See 28 U.S.C. § 2679(a); Priovolos v. FBI, 632 F. App’x

58, 60 (3d Cir. 2015) (citing CNA v. United States, 535 F.3d

132, 138 n.2 (3d Cir. 2008)); Feaster v. Fed. Bureau of Prisons,

366 F. App’x 322, 323 (3d Cir. 2010).

     In this case, Plaintiff brings only a FTCA claim but also

includes as defendants the BOP and four federal employees who

were acting within the scope of their federal employment at the

time of the events alleged in the Complaint.   See ECF Nos. 1;

                                14
12-2 at 1 (Certification of Scope of Employment).   Federal

agencies, such as the BOP, may not be sued under the FTCA.    See

Priovolos, 632 F. App’x at 60.   In addition, because Plaintiff’s

tort claims arise out of alleged actions taken by the individual

defendants in the scope of their federal employment, the

individual defendants are not proper defendants and must be

dismissed.   See, e.g., Murchison v. Warden Lewisburg USP, 566 F.

App’x 147, 150 (3d Cir. 2014); Bey v. Bruey, No. 09-cv-1092,

2009 WL 961411, at *8 (D.N.J. Apr. 8, 2009).   Accordingly, the

claims against the BOP and the named individual defendants, as

well as the unidentified individual and corporate defendants

will be dismissed for lack of jurisdiction.

     B.   Failure to Exhaust Supervisory Liability Claim

     Defendants move to dismiss the supervisory liability claim

in the Complaint on the basis of lack of exhaustion.   Under the

FTCA, 28 U.S.C. § 2675(a),

          An action shall not be instituted upon a claim against
          the United States for money damages for injury or loss
          of property or personal injury or death caused by the
          negligent or wrongful act or omission of any employee
          of the Government while acting within the scope of his
          office or employment, unless the claimant shall have
          first presented the claim to the appropriate Federal
          agency and his claim shall have been finally denied by
          the agency in writing and sent by certified or
          registered mail. The failure of an agency to make
          final disposition of a claim within six months after
          it is filed shall, at the option of the claimant any
          time thereafter, be deemed a final denial of the claim
          for purposes of this section. The provisions of this
          subsection shall not apply to such claims as may be

                                 15
           asserted under the Federal Rules of Civil Procedure by
           third party complaint, cross-claim, or counterclaim.

Id.

      There is no dispute that Plaintiff did file a proper claim

and did file the Complaint within the appropriate time period

after receiving a response to his claim.   The dispute concerns

the scope of the claim.

      A ”claim” as that term is used in § 2675 includes a written

statement describing the injury in sufficient detail to allow

the agency to begin an investigation into the possibility of

potentially tortious conduct and a request for a sum certain in

damages.   See Tucker v. U.S. Postal Serv., 676 F.2d 954, 959 (3d

Cir. 1982); Estate of Trentadue ex el Aguilar v. United States,

397 F.3d 840, 852 (10th Cir. 2005).   In addition, “a claim shall

be deemed to have been presented when a Federal agency receives

from a claimant . . . an executed Standard Ford 95 or other

written notification of an incident, accompanied by a claim for

money damages in a sum certain for injury to or loss of

property, personal injury, or death alleged to have occurred by

reason of the incident.”   28 C.F.R. § 14.2(a).   “Although an

administrative claim need not propound every possible theory of

liability in order to satisfy section 2675(a), . . . a plaintiff

cannot present one claim to the agency and then maintain suit on

the basis of a different set of facts.”    Roma v. United States,


                                16
344 U.S. 352, 362 (quoting Deloria v. Veterans Admin., 927 F.2d

1009, 1011-12 (7th Cir. 1991).

     Plaintiff’s “basis of the claim” contained in the Standard

Form 95 provides,

          This claim concerns life threatening injuries that
          caused permanent damage suffered by claimant Benjamin
          Francis Parker . . . while incarcerated at FCI Fort
          Dix (“Ft. Dix.”). It is based on federal employees’
          negligence when they allowed him to be viciously
          assaulted on September 19, 2015 . . . . Bureau of
          Prisons (“BOP”) employees’ negligent conduct
          contributed to the September 18, 2015 assault . . . .

See ECF No. 12-7.   The narrative describes the debris left in

the bathroom left by staff, the circumstances surrounding the

SIS investigation and the summoning of Plaintiff, the staffing

levels for the housing unit, and many other details.   See id.

The Court finds this description in the “basis of the claim”

sufficient to encompass the FTCA claim contained in the

Complaint, which is a claim alleging that BOP employees’ actions

negligently caused or contributed to the assault on Plaintiff.

Defendants’ Motion to Dismiss as it relates to exhaustion is

denied.

     C.   Discretionary Function of Alleged Negligent Acts

     Defendant the United States alleges that Plaintiff may not

assert any of his claims against it because each category of

alleged conduct is a discretionary government function that may

not serve as a basis for a claim under the FTCA.   Plaintiff


                                 17
responds that the actions negligently caused or contributed to

the assault on him   - the accessibility of the allegedly

weaponized cinder blocks and effectively labelling Plaintiff as

a snitch - both created a foreseeable dangerous condition and

are beyond the scope of the discretionary function exception.

Given the limited record before it, the Court declines at this

time to decide the application of the exception.

     Under the discretionary function exception, the United

States may not be held liable for alleged negligence “based upon

the exercise or performance or the failure to exercise or

perform a discretionary function or duty . . . whether or not

the discretion involved be abused.”   28 U.S.C. § 2680(a).   This

exception “marks the boundary between Congress’ willingness to

impose tort liability upon the United States and its desire to

protect certain governmental activities from exposure to suit by

private individuals.”   United States v. S.A. Empresa de Viacao

Aereo Rio Grandense, 467 U.S. 797, 808 (1984).   Through this

exception, Congress sought to “prevent judicial second-guessing

of legislative and administrative decisions grounded in social,

economic, and political policy through the medium of an action

in tort.”   United States v. Gaubert, 499 U.S. 315, 323 (1991).

     To determine whether the discretionary function applies, a

court first “must identify the conduct at issue.”   S.R.P. ex

rel. Abunabba v. United States, 676 F.3d 329, 332 (3d Cir.

                                18
2012).    The court must then follow a two-step inquiry.    First,

the court must determine “whether the action is a matter of

choice for the acting employee.    This inquiry is mandated by the

language of the exception; conduct cannot be discretionary

unless it involves an element of judgment or choice.”      Baer v.

United States, 722 F.3d 168, 172 (3d Cir. 2013) (quoting

Berkovitz v. United States, 486 U.S. 531, 536 (1988)).      An act

involves judgment or choice if there is no “federal statute,

regulation, or policy specifically prescrib[ing] a course of

action for an employee to follow.”     Cestonaro v. United States,

211 F.3d 749, 753 (3d Cir. 2000).

       Second, if “a specific course of action is not prescribed,

[the court] proceed[s] to the second step, which requires [the

court] to determine whether the challenged action or inaction is

of the kind that the discretionary function exception was

designed to shield.” S.R.P., 676 F.3d at 333.    The actions at

issue must be “susceptible to policy analysis” or “based on the

purposes that the regulatory regime seeks to accomplish,”

Gaubert, 499 U.S. at 325 & n.7.    See also Cestonaro, 211 F.3d at

753.    More specifically, with respect to the second requirement,

the discretionary function exception “protects only governmental

actions and decisions based on considerations of public policy.”

Berkovitz v. United States, 486 U.S. 531, 537 (1988).      See

generally S.R.P., 676 F.3d 329.    The discretionary function

                                  19
exception is a jurisdictional defense that a party can raise in

a Rule 12(b)(1) motion.   See Bedell v. United States, 669 F.

App’x 620, 621 n.1 (3d Cir. 2016).

     As alleged in the Complaint, some of the relevant conduct

at issue involves the alleged negligence of leaving cinder

blocks and other construction debris in the Bathroom for days at

a time where inmates had unfettered access to it and where no

corrections officer was generally monitoring.   Defendants, the

party moving for the benefit of the exception, provide almost no

facts regarding the alleged cinder blocks and other construction

debris left in the Bathroom that was the situs for the assault

on Plaintiff.   There are no facts regarding how or why such

debris was there or for how long it remained there.

     They explain the policy rationale for why the cinder blocks

were removed--to discover contraband--but do not explain the

policy rationale for leaving it there for days as alleged.     Nor

do Defendants address how the leaving of cinder blocks or other

construction debris for such a time period is the sort of

discretionary function that the “exception was designed to

shield” or how allowing such a condition for a period of days

advances the policy of the prevention or discovery of

contraband.

     Finally, it is unclear from the record whether any non-

discretionary standards on the maintenance, clean-up, or repair

                                20
of potentially hazardous or dangerous conditions from a

facilities or property management perspective exist, which may

impact the application of the exception.    It may be that

Defendant can provide facts that support the application of the

discretionary function exception.    The Court is unable to make

such a determination at this time.    As such, Defendant’s Motion

to Dismiss as it relates to the discretionary function exception

is denied without prejudice.

IV.   CONCLUSION

      The Court will grant in part the Motion to Dismiss.    An

appropriate order follows.



Dated: June 27, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                21
